UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 26, 2010 OR ¨ TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-15611 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 76-0547750 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.) Yes o No þ As of August 2, 2010, there were 23,267,507 shares of common stock, $.001 par value, outstanding. iPARTY CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 - 1 - PART I - FINANCIAL INFORMATION Item 1.Financial Statements iPARTY CORP. CONSOLIDATED BALANCE SHEETS(unaudited) Jun 26, 2010 Dec 26, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories, net Prepaid expenses and other assets Deferred income tax asset - current Total current assets Property and equipment, net Intangible assets, net Other assets Deferred income tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and book overdrafts $ $ Accrued expenses Current portion of capital lease obligations Current note payable Borrowings under line of credit Total current liabilities Long-term liabilities: Capital lease obligations, net of current portion Other liabilities Total long-term liabilities Commitments and contingencies Stockholders' equity: Convertible preferred stock - $.001 par value; 10,000,000 shares authorized, Series B convertible preferred stock - 1,150,000 shares authorized; 422,468 and 457,468 shares issued and outstanding at June 26, 2010 and December 26, 2009, respectively (aggregate liquidation value of $8,449,360 at June 26, 2010) Series C convertible preferred stock - 100,000 shares authorized, issued and outstanding (aggregate liquidation value of $2,000,000 at June 26, 2010) Series D convertible preferred stock - 250,000 shares authorized, issued and outstanding (aggregate liquidation value of $5,000,000 at June 26, 2010) Series E convertible preferred stock - 533,333 shares authorized; 296,666 shares issued and outstanding (aggregate liquidation value of $1,112,497 at June 26, 2010) Series F convertible preferred stock - 114,286 shares authorized, issued and outstanding (aggregate liquidation value of $500,000 at June 26, 2010) Total convertible preferred stock Common stock - $.001 par value; 150,000,000 shares authorized; 23,267,507 and 22,798,647 shares issued and outstanding at June 26, 2010 and December 26, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. - 2 - iPARTY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the six months ended Jun 26, 2010 Jun 27, 2009 Jun 26, 2010 Jun 27, 2009 Revenues $ Operating costs: Cost of products sold and occupancy costs Marketing and sales General and administrative Operating income (loss) ) ) Interest income 18 17 34 45 Interest expense ) Net income (loss) $ $ $ ) $ ) Income (loss) per share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted-average shares outstanding: Basic Diluted The accompanying notes are an integral part of these Consolidated Financial Statements. - 3 - iPARTY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the six months ended Jun 26, 2010 Jun 27, 2009 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Deferred rent ) ) Non-cash stock-based compensation expense Loss on disposal of property and equipment - Non cash warrant expense ) Changes in operating assets and liabilities: Accounts receivable ) Inventories, net ) ) Prepaid expenses and other assets ) ) Accounts payable and book overdrafts Accrued expenses ) ) Net cash provided by operating activities Investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing activities: Net repayments under line of credit ) ) Principal payments on notes payable - ) Decrease in restricted cash Principal payments on capital lease obligations ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of non-cash financing activities: Conversion of Series B convertible preferred stock to common stock $ $
